Order entered December 21, 2012




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00913-CR

                                ANTHONY BEANS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-72079-Y

                                           ORDER
          The Court REINSTATES this appeal.

          On November 15, 2012, we denied court reporter Sharon Hazlewood’s second request for

an extension of time to file the reporter’s record and ordered the trial court to make findings

regarding the record. We ADOPT the findings that: (1) appellant desires to pursue the appeal;

(2) appellant is indigent and represented by counsel from the Dallas County Public Defender’s

Office; (3) counsel timely requested the reporter’s record; (4) Sharon Hazlewood is the court

reporter who recorded the proceedings; (5) Ms. Hazlewood’s explanation for the delay in filing

the record is her workload and her mistaken belief the record was due December 21, 2012; and

(6) Ms. Hazlewood should be given thirty days from the December 17, 2012 hearing to file the

record.
       We ORDER Sharon Hazlewood to file the reporter’s record in this appeal by

JANUARY 17, 2013. Because the record is already two months overdue, no further extensions

will be granted. If the record is not filed by the date specified, the Court will order that Sharon

Hazlewood not sit as a court reporter until she files the record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7, and to counsel for all parties.




                                                       /s/     DAVID L. BRIDGES
                                                               JUSTICE